Citation Nr: 1601373	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's ischemic heart disease for the period prior to May 14, 2010.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 14, 2010.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1966 to April 1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) which established service connection for ischemic heart disease and assigned a 30 percent evaluation for the period from March 29, 2007, to May 13, 2010, and a 100 percent schedular evaluation for the period on and after May 14, 2010, for that disability.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran advances on appeal that his service-connected ischemic heart disease rendered him unable to work prior to May 14, 2010.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the issue of entitlement to a TDIU for the period prior to May 14, 2010, is on appeal and will be addressed below.
 
The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that a 100 percent schedular evaluation for his ischemic heart disease for the period prior to May 14, 2010, is warranted as his service-connected disorder so significantly reduced his stamina as to necessitate his early retirement from the United States Postal Service (USPS) in 2003.  

In his December 2011 notice of disagreement, the Veteran advanced that: "[a]fter heart surgery in 2002, I attended physical rehab and various classes for several months;" "[w]hen I went back to work I used a great deal of personal leave as well as nearly one thousand hours of sick leave;" "[t]his eventually led to my early retirement in 2003 from an employer that I worked thirty-seven years for;" and "[m]y stamina simply was not there."  He indicated that relevant documentation as to his disability level could be obtained from "Human Resources at the USPS."  In his October 2013 Appeal to the Board (VA Form 9), the Veteran clarified that: "I was retired due to my health;" "I incurred a myocardial infarction in 2002;" "I was unable to work forty hours after same;" and "I opine that the GAO deemed my health condition as critical."  Appropriate action has not been undertaken to request the Veteran's employee medical records and other relevant documentation from the USPS.  

VA should obtain all relevant records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the appropriate release, the AOJ should contact the USPS and request that it forward copies of the Veteran's employee medical records and all other relevant documentation pertaining to the Veteran's disability retirement for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Then readjudicate the issues of an evaluation in excess of 30 percent for the Veteran's ischemic heart disease for the period prior to May 14, 2010, and a TDIU for the period prior to May 14, 2010.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

